Case 18-14289-KHK         Doc 26   Filed 05/10/19 Entered 05/10/19 07:51:53             Desc Main
                                   Document     Page 1 of 5


                               UNITED STATES BANKRUPTCY COURT

                                                  FOR THE

                                   EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division
      In the Matter of:

             CARSON M. RUFFNER                                      Chapter 13
             AND
             KELLEY D. RUFFNER                                      Case No. 18-14289-KHK
                             Debtors



                               ORDER CONFIRMING MODIFIED PLAN

              The Modified Chapter 13 Plan filed by Carson M. Ruffner and Kelley D. Ruffner on
      April 3, 2019, having been transmitted to all creditors; and it having been determined that the
      plan meets each of the requirements of 11 U.S.C. Section 1325(a);

      It is ORDERED that:
              (1)    the Plan as filed or modified is CONFIRMED.
              (2)    Upon entry of this order, all property of the estate shall revest in the Debtor(s).
      Notwithstanding such revesting, the Debtor(s) shall not encumber, refinance, sell or otherwise
      convey real property without first obtaining an order of approval from this Court.




                                                        1
Case 18-14289-KHK       Doc 26    Filed 05/10/19 Entered 05/10/19 07:51:53             Desc Main
                                  Document     Page 2 of 5




      Order Confirming Modified Plan
      Carson M. Ruffner and Kelley D. Ruffner
      Case #18-14289-KHK

              (3)      On January 26, 2019, and each month thereafter until further order of this Court,
      the Debtors shall pay to the Trustee, Thomas P. Gorman at P.O. Box 1553, Memphis, TN
      38101-1553 the sum of $1,737.68 per month for 3 months and then $1,972.68 per month for the
      remaining 57 months of the Plan. Payments under said Plan to be completed within 60 months
      from the due date of the first payment in this case.
              (4)      The Debtor shall file all federal and state income tax returns on or before the due
      date, without extension, and provide the Trustee with signed copies of the returns within 7 days
      after they are filed and provide the Trustee such additional information as the Trustee may
      require for determination of the Debtor’s disposable income. Failure to timely comply with this
      provision shall be grounds for dismissal.
              (5)      Any lien avoidance actions(s) contemplated by Section 8(B) of the Plan must be
      made by the filing of an Adversary Proceeding no later than sixty(60) days from the date of the
      entry of this Order.
              (6)      The holder of each secured claim provided for in paragraphs 4A or 4D of the plan
      shall retain the lien securing such claim until the earlier of i) the payment of the underlying debt
      determined under nonbankruptcy law or ii) discharge under section 1328 or iii) such lien is
      otherwise avoided by separate Court order entered in this case or associated adversary
      proceeding. If this case is dismissed or converted without completion of the plan, such lien shall
      be retained by such holder to the extent recognized by applicable nonbankruptcy law.
              (7)      The Debtor(s) shall comply with the agreed modifications of page four of the
      Order Confirming Plan, which shall supplement the Plan funding in addition to the payments
      provided by paragraph 3 above.




             May 9 2019
      Dated: _______________                                /s/ Klinette H Kindred
                                                            ____________________________
                                                            Klinette H. Kindred
                                                            United States Bankruptcy Judge
                                                            Entered on Docket: May 9, 2019




                                                       2
Case 18-14289-KHK     Doc 26    Filed 05/10/19 Entered 05/10/19 07:51:53          Desc Main
                                Document     Page 3 of 5




      Confirmation Recommended.


      _/s/ Thomas P. Gorman___________
      Thomas P. Gorman
      Chapter 13 Trustee
      300 North Washington Street, Ste. 400
      Alexandria, VA 22314
      (703) 836-2226
      VSB #26421


                                    Local Rule 9022-1(C) Certification

      The foregoing Order was endorsed by and/or served upon all necessary parties pursuant to Local
      Rule 9022-1(C).


      /s/ Thomas P. Gorman______________
      Thomas P. Gorman, Chapter 13 Trustee




                                                    3
Case 18-14289-KHK      Doc 26    Filed 05/10/19 Entered 05/10/19 07:51:53            Desc Main
                                 Document     Page 4 of 5




      ADDENDUM TO PLAN AND CONSENT ORDER CONFIRMING PLAN, page 4
      Chapter 13 Case 18-14289-KHK
      Carson M. Ruffner
      Kelley D. Ruffner

              The Debtor(s) shall furnish the Trustee annual federal and state income tax returns within
      forty five (45) days of the due date of such returns for each year of the Chapter 13 case, plus
      federal and state income tax refunds in the excess of $250.00 per annum unless otherwise
      ordered by this Court. In addition, the Debtor shall furnish the Trustee any such amount(s) as are
      hereafter determined by the Court to be disposable income of the Debtor(s) during the pendency
      of this proceeding and any additional information as the Trustee may require for determination of
      the Debtors disposable income. Failure to comply with this provision shall be grounds for
      dismissal.


                                                   _/s/Carson M. Ruffner__________________
                                                   Carson M. Ruffner




                                                   _/s/Kelley D. Ruffner___________________
                                                   Kelley D. Ruffner




                                                   _/s/Joanne H. Yi_______________________
                                                   Joanne H. Yi


                                                   _/s/Thomas P. Gorman_________________
                                                   Thomas P. Gorman




                                                      4
Case 18-14289-KHK     Doc 26    Filed 05/10/19 Entered 05/10/19 07:51:53   Desc Main
                                Document     Page 5 of 5




      Order Confirming Modified Plan
      Carson M. Ruffner and Kelley D. Ruffner
      Case #18-14289-KHK


      PARTIES TO RECEIVE COPIES


      Carson M. Ruffner
      Kelley D. Ruffner
      Chapter 13 Debtors
      8409 Summer Breeze Pl.
      Manassas, VA 20112


      Joanne H. Yi
      Attorney for Debtor
      Bristle & Yi Law, PLLC
      9200 Church Street, Ste 202
      Manassas, VA 20110


      Thomas P. Gorman
      Chapter 13 Trustee
      300 North Washington Street, Ste. 400
      Alexandria, VA 22314




                                                5
